                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

NICKOLAS BROOKS, #02073056,                               §
                                                          §
                  Petitioner,                             §
v.                                                        §     Civil Action No. 3:18-CV-1975-L
                                                          §
LORIE DAVIS, Director, Texas                              §
Department of Criminal Justice,                           §
Correctional Institutions Division,                       §
                                                          §
                  Respondent.                             §

                                                     ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 9) was entered on January 31, 2019, recommending that the court deny Petitioner’s

habeas petitions (Docs. 3, 8) and dismiss with prejudice this action as time-barred and not equitably

tolled. No objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

denies his Petitions for Writ of Habeas Corpus (Docs. 3, 8), and dismisses with prejudice this

action as barred by the one-year statute of limitations.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.1 The court determines that Petitioner has failed to

       1
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

               (a)       Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order, the
       court may direct the parties to submit arguments on whether a certificate should issue. If the court

Order – Page 1
show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

        It is so ordered this 21st day of May, 2019.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
